Herrick, J.:
The article produced by the relator is a commercial article known and recognized by a specific and distinctive name, a product the result of capital and labor, and different in form and condition from the material out of which it is made; it is obvious that neither the tree from which the wood comes nor the slabs of wood could be used in. their original form as kindling wood, and that the relator has, by the use of machinery, skill, capital and labor, produced a new article, different in form, quickly inflammable, with a distinctive name, and * fitted for sale, use and consumption, which, within the definitions, constitutes a manufactured article, and the business of producing it that of manufacturing.
It is needless to quote the definitions given by lexicographers, or in the opinions of courts, as to .what constitutes manufacturing, but to *516simply refer to the Century Dictionary, Standard Dictionary, Worcester’s Dictionary, People ex rel. Union. Pacific Tea Co, v. Roberts (145 N. Y. 375); People ex rel. Brush El. Mfg. Co. v. Wemple (129 id. 543, 552); Evening' Journal Association v. State Board, of Assessors (47 N. J, Law, 38); Carlin v. Western Assurance Co. of Toronto (57 Md. 515, 526); United States v. Hathaway (4 Wall. 404), as authorities within whose terms and principles the business carried on by the relator is clearly that of manufacturing.
The having of an office and office furniture aré merely incidents to the business carried on by them of manufacturing, and the value of the one and the rental of the other do not constitute capital stock separate and apart from that used and employed in their business of manufacturing, and! the amount so used is, therefore, not taxable.
The capital of tile relator that it has in this State being wholly engaged in manufacturing business, the determination of the Comptroller should be reyersed, with fifty dollars costs and disbursements.
All concurred.
Determination- of Comptroller reversed, with fifty dollars costs and disbursements.